Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

between

 

MERHAV AMPAL ENERGY LIMITED

as Purchaser,

 

and

 

MERHAV (M.N.F.) LIMITED

as Seller

of normal shares

of

EAST MEDITERRANEAN GAS CO. S.A.E.

 

Dated as of November 28, 2006

 



 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

SALE OF SHARES AND CLOSING

1

1.01

Sale of New EMG Shares

1

1.02

Purchase Price

2

1.03

Closing

3

1.04

Deliveries by Seller at Closing

3

1.05

Deliveries by Purchaser at Closing

4

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

5

2.01

Existence; Authority; Enforceability

5

2.02

The New EMG Share

5

2.03

Certain Matters Relating To EMG

6

2.04

Compliance With Law; Consents

7

2.05

Brokers

8

2.06

Disclosure and Due Diligence Procedure

8

2.07

No Conflicts

9

2.08

EMG Documents

9

2.09

EMG Compliance

9

2.10

Litigation

9

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

10

3.01

Existence; Authority; Enforceability

10

3.02

Litigation

10

3.03

No Conflicts

10

3.04

Compliance With Law; Consents

10

3.05

Brokers

11

3.06

Ampal Stock

11

3.07

Due Diligence

11

 

 

 

ARTICLE IV

CONDITIONS TO OBLIGATIONS OF PURCHASER

12

4.01

Representations and Warranties

12

4.02

Performance

12

4.03

Material Adverse Effect

12

4.04

Certificates

12

4.05

Authority Documents

12

4.06

EMG Notification

13

4.07

Approvals

13

4.08

Orders and Laws

13

4.09

Other Documents

13

 

 

 

ARTICLE V

CONDITIONS TO OBLIGATIONS OF SELLER

13

5.01

Representations and Warranties

13

5.02

Performance

13

5.03

Certificates

13

 

 

 

 

i

 



 

 

 

5.04

Authority Documents

13

5.05

Payment of Purchase Price

14

5.06

Orders and Laws

14

5.07

Other Documents

14

 

 

 

ARTICLE VI

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

14

6.01

Survival of Representations and Warranties

14

6.02

Indemnification by Seller

14

6.03

Indemnification by Purchaser

14

6.04

Procedures Relating to Indemnification

14

6.05

Other Claims

16

6.06

Indemnification Limitations

16

 

 

 

ARTICLE VII

[INTENTIONALLY OMITTED]

17

 

 

 

ARTICLE VIII

[INTENTIONALLY OMITTED]

17

 

 

 

ARTICLE IX

CERTAIN COVENANTS

17

9.01

Covenants of Seller

17

9.02

Covenants of Each Party

18

9.03

Covenants of Purchaser

18

9.04

Notification of Certain Matters; Certain Consents

19

9.05

[Intentionally Omitted]

19

9.06

Public Announcements

19

 

 

 

ARTICLE X

TERMINATION

20

10.01

Termination

20

10.02

Effect of Termination

20

 

 

 

ARTICLE XI

MISCELLANEOUS

20

11.01

Notices

20

11.02

Entire Agreement

20

11.03

Expenses

21

11.04

Waiver

21

11.05

Amendment

21

11.06

Governing Law

21

11.07

Rights Under This Agreement; Non-assignability

21

11.08

Headings; References to Sections

21

11.09

Counterparts

22

 

 

 

ii

 



 

 

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of November 28, 2006 (this “Agreement”),
between Merhav (m.n.f.) Limited, a company organized under the laws of the State
of Israel (“Seller”), and Merhav Ampal Energy Limited, a company organized under
the laws of the State of Israel (“Purchaser”). Capitalized used herein but not
otherwise defined herein shall have the meanings ascribed to such terms in
Appendix A hereto.

Recitals

WHEREAS, the Seller and Purchaser entered into that certain Omnibus Agreement,
dated as of December 1, 2005 (the “Omnibus Agreement”), pursuant to which
Purchaser purchased the beneficial interest in 1,200 normal shares (the “Initial
Shares”), with nominal value of $1,000 per share, of the capital stock (the “EMG
Stock”) of East Mediterranean Gas. Co. S.A.E., a company organized under the
laws of Egypt (“EMG”) representing 2% of all issued and outstanding capital
stock of EMG;

WHEREAS, the Seller and Purchaser entered into that Stock Purchase Agreement,
dated as of August 1, 2006 (the “August SPA”), pursuant to which Purchaser
purchased the beneficial interest in 2,760 normal shares (the “August Shares”)
of EMG Stock, representing 4.6% of all issued and outstanding capital stock of
EMG;

WHEREAS, the August SPA also provided for an option (the “August Option”)for
Purchaser to purchase up to an additional 3,540 normal shares of EMG Stock from
Seller, for a purchase price equal to the purchase price per share paid by
Purchaser for the August Shares, pursuant to the August SPA;

WHEREAS, the Seller and Purchaser have agreed to modify the number of shares
sold hereunder to reflect the original understanding to maintain the proportion
of shares of EMG Stock subject to the August Option at 5.9% of the outstanding
shares of EMG Stock after taking into account an issuance of additional shares
of EMG Stock to the shareholders of EMG; and

WHEREAS, Purchaser has agreed to purchase, and Seller has agreed to sell to
Purchaser, an additional 5,926 shares (the “New EMG Shares”) of EMG Stock in
accordance with the terms of this Agreement, resulting in the exercise of the
August Option in full.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties with the
intention of being legally bound hereto agree as follows:

ARTICLE I

SALE OF SHARES AND CLOSING

1.01       Sale of New EMG Shares. At Closing, Seller shall, at the option of
Purchaser, either (i) sell, assign and transfer to Purchaser, and Purchaser
agrees to purchase from Seller, all of the rights, title and interest of Seller
in and to the New EMG Shares on the terms and subject

 

 



 

to the conditions set forth in this Agreement or (ii) sell, assign and transfer
on to Purchaser the beneficial ownership interest in the New EMG Shares.

1.02       Purchase Price. (a) Subject to Section 1.02(b) hereof, the purchase
price (the “Purchase Price”) for the New EMG Shares shall be $128,266,000, in
the aggregate (based on a per share purchase price of ($21,644.62), payable as
follows: (i) $68,266,000 in cash (such amount herein referred to as the “Cash
Consideration”), (ii) a Promissory Note in the form attached hereto as Exhibit A
(the “Promissory Note”) in the original principal amount of $20,000,000 and
(iii) 8,602,151 shares of the Class A Stock, par value $1.00 per share (the
“Ampal Stock”), of Ampal-American Israel Corporation (“Ampal”) (having an
aggregate value of $40,000,000, (such shares of Ampal Stock herein referred to
as the “Stock Consideration”). The Cash Consideration shall be payable in
immediately available funds to the account of Seller designated (such
designation to be no later than two (2) days prior to the Closing Date) in
writing by Seller to Purchaser. The Promissory Note will be delivered at the
Closing. Subject to the provisions of Section 9.02, the Stock Consideration
shall be paid by the delivery to Seller by Purchaser of the requisite number of
validly issued shares of Ampal Stock in the name of Seller or its designee, at
such time that Ampal has received all Purchaser Approvals necessary, including
any required approval of the shareholders of Ampal, for the delivery of the
stock consideration to the Seller.

(b)          In the event that from the date hereof through August 1, 2008 the
Seller enters into a binding agreement for the sale, assignment or disposition,
other then with respect to an Affiliate (each of said acts being referred to as
a “Transfer”) of some or all of the shares EMG stock then held by the Seller
(the “Merhav Shares”) to a third party and the purchase price per share (the
“Third Party Per Share Purchase Price”) for such Merhav Shares is lower than the
Purchase Price per share of the New EMG Shares hereunder (the “Per Share
Purchase Price”), then the Per Share Purchase Price shall be reduced to the
Third Party Per Share Purchase Price and upon closing of the Transfer of such
Merhav Shares to such third party, the Seller shall either, at the election of
Seller, (i) transfer to Purchaser an amount of EMG Stock having a value equal to
the product of (x) the excess of the Per Share Purchase Price over the Third
Party Per Share Purchase Price multiplied by (y) the sum of (1) New EMG Shares
and (2) the August Shares; or (ii) deliver to Purchaser an amount, in cash,
equal to the amount specified in (i) above. In the event the Transfer is for
consideration other than cash, or is in such a structure or type which is
substantially different from the transaction contemplated hereby, the Parties
shall negotiate in good faith for not more than 15 days to mutually agree upon a
fair and correct comparison between the Per Share Purchase Price and the Third
Party Per Share Purchase Price as a result of the non-cash consideration. In the
event the Parties are unable to reach such mutual agreement in such 15 day
period, then the adequate value of the Third Party Per Share Price shall be
determined by Houlihan Lokey Howard and Zukin, whose determination shall bind
the Parties.

(c)          In the event that from the date hereof through August 1, 2008 the
Seller enters into Transfer of some or all of the Merhav Shares to a third party
and the Third Party Per Share Purchase Price for such Merhav Shares is lower
than the Purchase Price per share of the Initial Shares, then the Per Share
Purchase Price shall be reduced to the Third Party Per Share Purchase Price and
upon closing of the Transfer of such Merhav Shares to such third party, the
Seller shall either, at the election of Seller, (i) transfer to Purchaser an
amount of EMG Stock

 

 

2

 

 



 

having a value equal to the product of (x) the excess of the Per Share Purchase
Price over the Third Party Per Share Purchase Price multiplied by (y) the number
of Initial Shares; or (ii) deliver to Purchaser an amount, in cash, equal to the
amount specified in (i) above. In the event the Transfer is for consideration
other than cash, or is in such a structure or type which is substantially
different from the transaction contemplated hereby, the Parties shall negotiate
in good faith for not more than 15 days to mutually agree upon a fair and
correct comparison between the Per Share Purchase Price and the Third Party Per
Share Purchase Price as a result of the non-cash consideration. In the event the
Parties are unable to reach such mutual agreement in such 15 day period, then
the adequate value of the Third Party Per Share Price shall be determined by
Houlihan Lokey Howard and Zukin, whose determination shall bind the Parties.

1.03       Closing. (a) Subject to satisfaction or waiver of the conditions set
forth in Articles IV and V, the purchase and sale (the “Closing”) of the New EMG
Shares and the payment of the Purchase Price in the manner described in Section
1.02, will take place on or before December 28, 2006 (the “Deadline”) at 10:00
a.m. on a business day mutually agreeable to Purchaser and Seller. The Closing
shall take place at the offices of Seller, 33 Havazelet Hasharon St., Herzliya
Pitvah, Herzliya 46105, Israel, or at such other place as the parties may agree
(such date of Closing, the “Closing Date”).

(b)          Each Party, provided that it is not then in default or in breach of
this Agreement, shall have the right to extend the Deadline for a period of
thirty days from December 28, 2006, which extension shall be exercisable by
delivery of written notice to the other Party prior to the date hereof.

1.04       Deliveries by Seller at Closing. Subject to the terms and conditions
hereof, at or before the Closing, Seller shall take the following action:

(1)        If Purchaser elects pursuant to clause (i) of Section 1.01 to cause
the Transfer of beneficial and legal title to the New EMG Shares to be completed
at Closing, deliver valid beneficial and legal title to Purchaser of the New EMG
Shares, the August Shares and the Initial Shares by delivering (i) a certificate
or certificates representing all of the Initial Shares, the August Shares and
New EMG Shares, together with stock powers or other instruments necessary for
the valid transfer of the beneficial and legal title of the Initial Shares, the
August Shares and the New EMG Shares to Purchaser dated the Closing Date and
duly endorsed to Purchaser (the “Transfer Instruments”) and (ii) causing EMG to
record such transfer of the New EMG Shares, the Initial Shares and the August
Shares on its stock registry or other appropriate record of the Company;

(2)        In the event Purchaser elects to receive at Closing only the
beneficial interest pursuant to clause (ii) of Section 1.01, the Seller shall
deliver such instruments of transfer as reasonably requested to evidence the
sale, transfer and assignment of the beneficial ownership of EMG Shares to
Purchaser (the “Beneficial Interest Transfer Instruments”).

 

 

 

3

 

 



 

 

(3)        If Purchaser elects pursuant to clause (i) of Section 1.01 to cause
the Transfer of beneficial and legal title to the New EMG Shares to be completed
at Closing, deliver to Purchaser copies of all required Approvals required for
the consummation of the transactions contemplated hereunder, including without
limitation those approvals set forth on Schedule 2.04 hereof;

(4)        Deliver to Purchaser a release of the New EMG Shares, in form and
substance satisfactory to Purchaser, from Bank Leumi of the floating charge over
Seller’s assets, (the “Release”);

(5)        In the event Purchaser elects to receive on the Closing Date only the
beneficial interest in the New EMG Shares pursuant to clause (ii) of Section
1.01, deliver to Purchaser all documents, agreements and instruments,
satisfactory to Purchaser in its sole discretion, that are necessary, or
advisable for creating a valid first priority security interest on the Initial
Shares, the August Shares and the New EMG Shares, for the benefit of Purchaser
(the “Pledge Documents”) securing the obligations of Seller under this
Agreement;

(6)        Deliver to Purchaser a Disclosure Letter, in form and substance
satisfactory to Purchaser (the “Disclosure Letter”);

(7)        Deliver to Purchaser all other documents, certificates and
instruments required to be delivered by Article IV hereof; and

(8)        Deliver to Purchaser such documents reasonably requested by Purchaser
evidencing the obligation and agreement of Y.M. Noy Investments Ltd. (“Y.M.
Noy”) to vote its shares of Ampal Stock in favor of the issuance of the Stock
Consideration to Seller.

1.05       Deliveries by Purchaser at Closing. Subject to the terms and
conditions hereof, at or before the Closing, Purchaser shall take the following
action:

 

(1)

Pay the Cash Consideration in accordance with Section 1.02;

 

 

(2)

Deliver to Seller a fully and validly executed Promissory Note;

(3)        Deliver to Seller copies of any required Purchaser Approvals set
forth on Schedule 4.07, provided, however, that Approvals with respect to the
delivery of the Stock Consideration to Seller shall not be required at Closing,
but will be subject to the provisions of Section 9.02; and

(4)        deliver to Seller all other documents, certificates and instruments
required to be delivered by Article V hereof.

 

 

 

4

 

 



 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents, warrants and covenants to Purchaser as follows:

2.01       Existence; Authority; Enforceability. Seller is a company duly
organized and validly existing under the laws of Israel. Seller has the
requisite power and authority to enter into this Agreement, the Shareholders
Agreement, the Pledge Documents and each other agreement entered into, or to be
entered in connection with this Agreement and the transactions contemplated
hereby (collectively, the “Transaction Documents”) and to perform its respective
obligations hereunder and thereunder. The execution, delivery and performance by
Seller of each Transaction Document to which it is or will be a party, and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized and approved by all corporate action of Seller. Seller has (or
will at Closing have) duly and validly executed and delivered each Transaction
Document to which it is a party, and each such Transaction Document constitutes
(or at Closing will constitute) its legal, valid and binding obligation,
enforceable against Seller, in accordance with its terms. EMG is a company with
limited liability, duly organized, validly existing under the laws of the Arab
Republic of Egypt. EMG’s principal place of business is at 26 Roushdy St.,
Heliopolis, Cairo, Egypt.

2.02       The New EMG Share. (a) The authorized number of shares of EMG stock
is 100,447. The record holders of the shares of EMG Stock are as follows:

Name

Number Shares

Percentage

Mediterranean Gas Pipeline Company

65,290

65%

Egyptian General Petroleum Corporation

10,445

10%

Merhav (m.n.f.) Limited

25,112

25%

 

The EMG Organizational Documents provide shareholders of EMG with a priority
right with respect to new issuances of EMG Stock.

(b)          Seller has legal title to 25,112 shares of EMG Stock, representing
25% of the issued and outstanding capital stock or other equity interest of EMG
on a fully-diluted basis of which Seller beneficially owns 18,482 normal shares
of EMG stock, representing 18.4% of all of the issued and outstanding capital
stock or other equity interest of EMG on a fully-diluted basis . To the best
knowledge of Seller, after due inquiry, all of the issued and outstanding shares
of capital stock of EMG have been duly authorized, validly issued are fully
paid, nonassessable and except as set forth in the EMG Organizational Documents,
free of preemptive rights (other than the preemptive right set forth in Section
2.02(a)), with no personal liability attaching to the ownership thereof. The New
EMG Shares represent 6.9% of the issued and outstanding shares of capital stock
of EMG and together with Initial Shares and August Shares, represent 12.5% of
the issued and outstanding shares of capital stock of EMG. To the best knowledge
of Seller, after due inquiry, there are no outstanding securities convertible
into,

 

 

5

 

 



 

exchangeable for, or carrying the right to acquire, any capital stock of EMG, or
subscriptions, warrants, options, calls, rights (pre-emptive or other) or other
arrangements or commitments obligating EMG to issue or dispose of any of its
capital stock or any ownership interest therein. To the best knowledge, of
Seller, there are no transfer taxes or similar fees payable in connection with
the transfer of the New EMG Shares, the August Shares and the Initial Shares to
Purchaser or its designee. In the event there are transfer taxes or similar fees
payable, then that would not be considered a breach of the representation of
Seller, provided Seller shall bear and pay all such taxes and fees. EMG has no
subsidiaries. The New EMG Shares have identical, rights, preferences, priorities
and designations and are fully paid and non-assessable. Members of the board of
directors of EMG (the “Board”) are elected by the general assembly of EMG
pursuant to Article 43 of the EMG Organizational Documents. Pursuant to Article
21 of the EMG Organizational Documents, Seller is currently represented on the
Board by two directors, which number is reflective of Merhav’s current holdings
of EMG Stock. The current chairman of the Board is an appointee of Mediterranean
Gas Pipeline Company.

(c)          Seller is the record owner of and has good title to, the New EMG
Shares, and except as set forth in EMG’s Organizational Documents, the Pledge
Documents and the Shareholders Agreement such shares are, or will be at Closing,
free and clear of any and all liens, pledges, assessments, security interests,
transfer restrictions, adverse claim, levy, change, other encumbrance or
interest of any Person of any kind (collectively “Liens”). Subject to the rules
of the General Investment Authority as such may be from time to time, and to
notification to the General Investment Authority, there are no restrictions in
the EMG Organizational Documents to transfer of the New EMG Shares and all
shares of EMG Stock are freely transferable, with no approvals or consents
required from EMG, any Governmental Authority or any other Person. Seller (i) is
not party to any, and has not granted to any other Person any, and there are no
outstanding options, warrants, subscription rights, rights of first refusal or
any other rights providing for the acquisition or disposition of the New EMG
Shares or any other equity interest in the Company and (ii) is not a party to
any voting agreement, voting trust, proxy or other agreement or understanding
with respect to the voting of any of its shares of EMG Stock, other than the
Nominee Agreement. Upon delivery of the Beneficial Interest Transfer
Instruments, Purchaser shall have the good and valid beneficial ownership of the
New EMG Shares free and clear of any Liens. Upon the delivery of the Transfer
Instruments, Purchaser shall have good and valid beneficial ownership of and
legal to the Initial Shares, August Shares and New EMG Shares, free and clear of
any Liens.

2.03       Certain Matters Relating To EMG. (a) The corporate purpose of EMG is,
inter alia, to construct and operate a natural gas pipeline from El-Arish Egypt
to Ashkelen, Israel, and other points in the east Mediterranean, for delivery of
natural gas from Egypt (“the Pipeline”).

(b)          To the best knowledge of Seller, after due inquiry, and other than
insurance policies, contracts and/or agreements related to obtaining land in
Israel for the construction of EMG’s pipeline and related facilities and other
agreements related to connection of its pipeline to the Israeli national grid,
which are currently being negotiated, the contracts and agreements specified in
Section 2.03(b) of the Disclosure Letter, are all the contracts and agreements
necessary and advisable for the construction, completion, financing and
operation of the Pipeline have been entered into by EMG and a reputable
counterparty, and to the knowledge of Seller after due inquiry, are valid,
binding and enforceable against each counterparty. To the

 

 

6

 

 



 

best knowledge of Seller, after due inquiry, EMG has obtained all the financing
required for the completion of the Pipeline. Construction of the Pipeline will
commence in 2007 and is currently estimated to be completed by January 1, 2008.

(c)          EMG has entered into long term purchase and long term sales
contracts for the purchase and sale of natural gas. EMG’s gas sale contract with
its first long term secured customer is a “take or pay” agreement which requires
such customer to take or pay certain amounts of natural gas, whether or not it
actually requested delivery of such amounts through each year of the term of the
agreement. All such sales and purchase contracts and their respective terms and
conditions were made available to the Ampal Advisors in the Data Room.

(d)          EMG, and the construction of the Pipeline has the support of the
governments of Israel and Egypt, as set forth in the Memorandum of Understanding
Relating to the Purchase and Transmission of Natural Gas Through a Pipeline
Between the Government of the State of Israel and the Government of the Arab
Republic of Egypt. Seller is not aware of any condition or fact that which may
result in the withdrawing of such governmental support for EMG or construction
of the Pipeline by the government of the state of Israel or the Government of
the Arab Republic of Egypt.

(e)          The General Assembly of EMG has passed a resolution, pursuant to
which, EMG shall distribute at least 85% of yearly Net Profit (as hereinafter
defined) to the shareholders on a pro rata basis. EMG calculates its net profit
(“Net Profit”) by deducting from the gross income of EMG the following: (i) gas
purchase costs; (ii) management and operations agreement fees and expenses;
(iii) company expenses, including annual bonuses for Board members and profit;
sharing, annual employees bonus and profit sharing; (iv) social taxes and
Egyptian legal reserves; (v) interest and other financial expenses; (vi)
depreciation of fixed assets at 10% per year; and (vii) reserve accounts within
a limit of 5% of the investment cost. Seller shall not take any action to vote
its shares of EMG Stock, or cause or permit any of the directors of EMG that it
has designated to vote, to reduce the amount of Net Profits to be distributed
below 85% of Net Profits. A 80% vote of shareholders at a General Assembly of
EMG would be required to reduce the required distribution of Net Profits to be
below 85% of the Net Profits.

(f)           Subject to the limitations set forth in the Memorandum of
Understanding Relating to the Purchase and Transmission of Natural Gas Through a
Pipeline Between the Government of the State of Israel and the Government of the
Arab Republic of Egypt, EMG will be exempt from taxation in Israel on any income
derived from the sale and transportation of natural gas from Egypt to Israel so
long as (x) a majority of the equity of EMG are not held by, directly or
indirectly, Israeli citizens and (y) the control and management of EMG is
carried on outside of Israel and the management team of EMG does not consist of
any Israeli citizens or residents.

2.04       Compliance With Law; Consents. Except as set forth in Section 2.04 of
the Disclosure Letter, no approval or consent (“Approval”) of any Person or
Governmental Authority is required to be made or obtained by Seller in
connection with (i) the execution, delivery or performance of this Agreement or
any other Transaction Document to be entered into by Seller, or (ii) the
consummation of any of the transactions contemplated by this Agreement or

 

 

7

 

 



 

any other Transaction Document. Seller, and to the best of Seller’s knowledge,
after due inquiry, EMG are in compliance in all respects with all applicable
Laws, except where such failure would not have or could not reasonably by
expected to have a Material Adverse Effect or have a material adverse effect on
the Seller’s ability to consummate the transactions contemplated by, and perform
its obligations, under this Agreement or any other Transaction Document.

2.05       Brokers. Other than fees to be paid to Egyptian brokers with respect
to registration of legal title in the New EMG Shares, the August Shares and the
Initial Shares, neither Seller nor any of its Affiliates has paid or become
obligated to pay any fee or commission to any broker, finder or intermediary in
connection with the transactions contemplated hereby.

2.06       Disclosure and Due Diligence Procedure. (a) (i) To the best of
Seller’s knowledge EMG has provided to Purchaser all documents and information
in EMG’s or any of EMG’s Affiliate’s possession or control relating to EMG, the
New EMG Shares and EMG’s business and prospects, and (ii) Seller has provided to
Purchaser all documents and information in EMG’s or any of its Affiliate’s
possession or control relating to EMG, the New EMG Shares and EMG’s business and
prospects. Seller has not withheld from Purchaser, Giza Singer Even Ltd. (“GSE”)
(in connection with GSE’s preparation of the a valuation report of EMG), Bryan
Cave LLP, Houlihan Lokey Howard and Zukin, PricewaterhouseCoopers or any other
advisor of Ampal designated to work on and receive information in connection
with the transactions contemplated hereunder (each an “Ampal Advisor”), any
information or documents in the Seller’s possession or control, regarding
Seller, its Affiliates, EMG or EMG’s business or prospects, as the case may be,
that are reasonably material in connection with a decision to purchase the EMG
Shares, in determining the valuation of EMG, and analyzing EMG’s business and
prospects. To the best of Seller’s knowledge, after due inquiry, the documents
made available to the Ampal Advisors by EMG in the data room (the “Data Room”)
open in Cairo, Egypt from June 11, 2006 through June 13, 2006 established
pursuant to the NDA Agreement represent all the material agreements, contracts,
instruments and documents in connection with the organization and governance of
EMG, and the design, planning, engineering, construction, financing and
operation of EMG and the Pipeline. Seller has reviewed the Bryan Cave LLP Due
Dilgence Report, dated July 5, 2006, the report of PricewaterhouseCoopers dates
June 20, 2006, the report of Houlihan, Lokey, Howard and Zukin dated July 2006,
and, and any supplements thereto through the Closing Date (collectively, the
“Due Diligence Reports”). Neither Seller nor any of its Affiliates are aware of
any untrue statement of material fact in the draft Economic Valuation, dated
November 11, 2005, prepared by GSE or any of the Due Diligence Reports. No
representation or warranty by Seller contained in this Agreement or any other
Transaction Document, and no information contained in any other instrument
furnished or to be furnished to Purchaser or any Ampal Advisor, as the case may
be, pursuant hereto or in connection with the transaction contemplated by this
Agreement, any other Transaction Document or in connection with the Valuation
Reports or any of the Due Diligence Reports, contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. Seller is not aware of any facts or circumstances which would cause
the representations and warranties of Seller contained in this Agreement or any
other Transaction Document to be untrue or incorrect. To the knowledge of
Seller, after due inquiry, there is no fact, circumstance or condition which has
had or could reasonably be expected to have a material adverse effect on EMG or
Seller, which has not been disclosed by Seller to Purchaser or its
representatives.

 

 

 

8

 

 



 

 

2.07       No Conflicts. Except as disclosed on Section 2.07 of the Disclosure
Letter hereto, and subject to obtaining any Approvals, the execution, delivery
and performance by Seller of this Agreement, and any other Transaction Document
to which Seller is a party, and the consummation by Seller of the transactions
contemplated hereby and thereby do not (i) conflict with or result in any breach
of any of the provisions of, or result in the imposition of any Lien under, the
provisions of any contract, license, or permit by which Seller or any of its
Affiliates, and to the best knowledge of Seller, after due inquiry, EMG or any
of its Affiliates are bound, (ii) violate, conflict with or result in any breach
of any of the provisions of the organizational documents of Seller or the EMG
Organizational Documents, (iii) conflict with or result in, in any material
respect, the violation of any Laws applicable to the Seller, EMG or EMG’s
business, or (iv) require the consent of any Governmental Authorities having
jurisdiction over the Seller or EMG, except for such conflicts, breaches,
violations, and Liens which would not, individually or in the aggregate, have a
material adverse effect on the EMG Shares or the business, assets or financial
condition or prospects of EMG (a “Material Adverse Effect”) or the ability of
Seller to consummate the transactions contemplated hereby.

2.08       EMG Documents. (a) Section 2.08 of the Disclosure Letter sets forth a
complete and accurate list of all documents contracts and instruments (the “EMG
Documents”) relating to EMG in Seller’s possession or control and/or made
available by EMG, at the request of Seller to the Ampal Advisors in the Data
Room, and to the best of Seller’s knowledge after due inquiry, there are no
other contracts, documents, organizational instruments, minutes, consents or
resolutions of either the board of directors or shareholders of EMG. To best of
Seller’s knowledge, neither EMG or any other party is in default under any of
the EMG Documents.

(b)          To the best of Seller’s knowledge, the copies of such contracts
made available at the available at the Data Room were the true, complete and
correct copies of all such contracts and agreements. Since June 13, 2006, to the
best of Seller’s knowledge, no amendments to such contracts have been entered
into and all such contracts are in full force and effect and EMG has not entered
into any other material contract.

(c)          Section 2.08(c) of the Disclosure Letter sets forth all of the EMG
Organizational Documents, the minutes, resolutions and consents of the board of
directors and the shareholders (including minutes of all the meetings of the
General Assembly of EMG), true, complete and correct copies of which have been
provided or made available to Purchaser in the Data Room.

2.09       EMG Compliance. To the best of Seller’s knowledge, EMG is (i) in
compliance with and not in default or violation of the EMG Organizational
Documents, (ii) in material compliance with and not in material default of any
Law or order or by which any of its properties, rights or assets are bound or
affected, except in the case of clause (ii) where any failure to comply, or any
default or violation thereof, would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

2.10       Litigation. There is no (a) litigation pending on behalf of or
against or, to the best knowledge of Seller, material litigation threatened in
writing on behalf of or against EMG or Seller or any of their properties, rights
or assets (including cease and desist letters or requests for a license) or (b)
litigation which questions or challenges (i) the validity of this Agreement or
any

 

 

9

 

 



 

Transaction Document or (ii) any action taken or to be taken by the Seller
pursuant to this Agreement or any Transaction Document or in connection with the
transactions contemplated hereby or thereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

3.01       Existence; Authority; Enforceability. Purchaser is a company duly
organized and validly existing under the laws of Israel. Purchaser has the
requisite power and authority to enter into this Agreement, the Shareholders
Agreement and each other agreement entered into or to be entered into by
Purchaser in connection with this Agreement and the transactions contemplated
hereby (collectively, the “Transaction Documents”) and to perform its respective
obligations hereunder and thereunder. The execution, delivery and performance by
Purchaser of each Transaction Document to which it is or will be a party, and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized and approved by all corporate action of Purchaser.
Purchaser has (or will at Closing have) duly and validly executed and delivered
each Transaction Document to which it is a party, and each such Transaction
Document constitutes (or at Closing will constitute) its legal, valid and
binding obligation, enforceable against Seller, in accordance with its terms.

3.02       Litigation. There are no actions, suits, proceedings or
investigations, either at law or in equity, or before any commission or other
administrative authority in any applicable jurisdiction, of any kind now pending
or, to Purchaser’s knowledge, threatened against Purchaser, that question the
validity of this Agreement or seek to delay, prohibit or restrict in any manner
any action taken or to be taken by Purchaser under this Agreement.

3.03       No Conflicts. Subject to Purchaser obtaining Purchaser Approvals, the
execution, delivery and performance by Purchaser of this Agreement and the other
documents and agreements contemplated by this Agreement to which Purchaser is a
party, and the consummation by Purchaser of the transactions contemplated hereby
and thereby do not (i) conflict with or result in any breach of any of the
provisions of, or result in the imposition of any lien under, the provisions of
any contract, license, or permit by which Purchaser is bound, (ii) violate,
conflict with or result in any breach of any of the provisions of the
certificate of incorporation or by-laws of Purchaser, (iii) conflict with or
result in, in any material respect, the violation of any laws applicable to
Purchaser, or (iv) require the consent of any governmental authorities having
jurisdiction over Purchaser.

3.04       Compliance With Law; Consents. Except as set forth in Section 2.04,
no approval or consent (a “Purchaser Approval”) of any Person or Governmental
Authority is required to be made or obtained by Purchaser in connection with (i)
the execution, delivery or performance of the this Agreement or any other
Transaction Document to be entered into by Purchaser, or (ii) the consummation
of any of the transactions contemplated by this Agreement or any other
Transaction Document. Purchaser, and to the best of Purchaser’s knowledge, after
due inquiry, EMG are in compliance in all respects with all applicable Laws,
except where such failure would not have or could not reasonably by expected to
have a Material Adverse Effect or have a

 

 

10

 

 



 

material adverse effect on the Purchaser’s ability to consummate the
transactions contemplated by, and perform its obligations, under this Agreement
or any other Transaction Document.

3.05       Brokers. Neither Purchaser nor any of its Affiliates has paid or
become obligated to pay any fee or commission to any broker, finder or
intermediary in connection with the transactions contemplated hereby.

3.06       Ampal Stock. The shares of Ampal Stock constituting the Stock
Consideration, when issued and delivered to Seller hereunder, shall be duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of preemptive rights.

3.07       Due Diligence. In the Data Room, Purchaser and the Ampal Advisors
were provided with the opportunity to conduct due diligence, including having
certain meetings with EMG’s management and other representatives of EMG. For the
avoidance of any doubt, nothing in this section 3.07 shall diminish or otherwise
limit the representations and warranties provided by Seller under this
Agreement.

3.08       Investment Intent. The Seller is acquiring the Stock Consideration as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling the Stock Consideration or any part thereof,
without prejudice, however, to the Seller’s right at all times to sell or
otherwise dispose of all or any part of the Stock Consideration in compliance
with applicable federal and state securities laws. Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by the Seller to hold the Stock Consideration for any period of time.
The Seller is acquiring the Stock Consideration hereunder in the ordinary course
of its business. The Seller does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Stock
Consideration.

3.09       Investor Status. At the time the Seller was offered the Stock
Consideration, the Seller was, and at the date hereof it is , an “accredited
investor” as defined in Rule 501(a) under the Securities Act. The Seller is not
a registered broker-dealer under Section 15 of the Exchange Act.

3.10       No General Solicitation. The Seller acknowledges that the Stock
Consideration were not offered to the Seller by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (ii) any seminar or meeting to
which the Seller was invited by any of the foregoing means of communications.

3.11       Access to Information. The Seller acknowledges that it has reviewed
Ampal’s filing with the Securities and Exchange Commission and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Purchaser and Ampal concerning the
terms and conditions of the offering of the Stock Consideration and the merits
and risks of investing in the Stock Consideration; (ii) access to information
about Ampal and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its

 

 

11

 

 



 

investment; and (iii) the opportunity to obtain such additional information that
the Purchaser or Ampal possesses or can acquire without unreasonable effort or
expense that is necessary to make an informed investment decision with respect
to the investment.

3.12       General. The Seller understands that the Stock Consideration is being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Seller set forth herein in order to
determine the applicability of such exemptions and the suitability of the Seller
to acquire the Stock Consideration. The Seller understands that no United States
federal or state agency or any government or governmental agency has passed upon
or made any recommendation or endorsement of the Stock Consideration.

 

ARTICLE IV

CONDITIONS TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser hereunder to purchase the New EMG Shares are
subject to the fulfillment, at or before the Closing, of each of the following
conditions (all or any of which may be waived in whole or in part by Purchaser
in its sole discretion):

4.01       Representations and Warranties. Each of the representations and
warranties made by Seller in this Agreement or any other Transaction Document
(other than those made as of a specified date earlier than the Closing Date)
shall be true and correct in all respects on and as of the Closing Date as
though such representation or warranty was made on and as of the Closing Date,
and any representation or warranty made as of a specified date earlier than the
Closing Date shall have been true and correct on and as of such earlier date.

4.02       Performance. Seller shall have performed and complied with, each
agreement and obligation required by this Agreement to be so performed or
complied with by such Seller at or before the Closing.

4.03       Material Adverse Effect. From June 1, 2006 through the Closing Date,
there shall not have occurred any event or occurrence that has resulted in or
could reasonably be expected to result in a Material Adverse Effect.

4.04       Certificates. Seller shall have delivered to Purchaser a certificate,
dated as of the Closing Date, certifying as to the fulfillment by Seller of the
condition set forth in Section 4.01 through 4.03.

4.05       Authority Documents. Seller shall have delivered to Purchaser a
certificate of the sole member of Seller’s board of directors certifying as to
(i) incumbency and authority of persons executing, the Transaction Documents on
behalf of Seller, (ii) the resolutions or minutes of the board of directors or
other governing body of Seller authorizing the execution, delivery and
performance of this Agreement and each other Transaction Document, and (iii)
certificate of incorporation, by-laws or other similar organizational document
of Seller.

 

 

 

12

 

 



 

 

4.06       EMG Notification. In the event Purchaser elects to cause the transfer
of legal title of the New EMG Shares to Purchaser to be completed at Closing
pursuant to clause (i) of Section 1.01, Seller shall have delivered to Purchaser
evidence that all notifications and other actions required under the laws of
Egypt and the EMG Organizational Documents to validly reflect the transfer of
the New EMG Shares, the August Shares and the Initial Shares to Purchaser or its
designee, have been given or taken.

4.07       Approvals. Seller shall have obtained all Approvals, and delivered
evidence, satisfactory to Purchaser, of such Approvals.

4.08       Orders and Laws. There shall not be in effect on the Closing Date any
order or law, or any action or proceeding pending which would have the effect of
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or which
could reasonably be expected to otherwise result in a diminution of the benefits
of the transactions contemplated by this Agreement to Purchaser.

4.09       Other Documents. Seller shall have delivered to Purchaser any other
document or certificate reasonably requested by Purchaser.

ARTICLE V

CONDITIONS TO OBLIGATIONS OF SELLER

The obligations of Seller hereunder to sell the EMG Shares are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by such Seller in his sole
discretion):

5.01       Representations and Warranties. Each of the representations and
warranties made by Purchaser in this Agreement or any other Transaction Document
(other than those made as of a specified date earlier than the Closing Date)
shall be true and correct in all material respects on and as of the Closing Date
as though such representation or warranty was made on and as of the Closing
Date, and any representation or warranty made as of a specified date earlier
than the Closing Date shall have been true and correct in all material respects
on and as of such earlier date.

5.02       Performance. Purchaser shall have performed and complied with each
agreement and obligation required by this Agreement to be so performed or
complied with by Purchaser at or before the Closing.

5.03       Certificates. Purchaser shall have delivered to Seller a certificate,
dated as of the Closing Date, certifying as to the fulfillment by Purchaser of
the conditions set forth in Section 5.01 and 5.02.

5.04       Authority Documents. Purchaser shall have delivered to Seller a
certificate of the Secretary of Purchaser certifying as to (i) incumbency and
authority of persons executing, the Transaction Documents on behalf of
Purchaser, (ii) the resolutions or minutes of the board of directors of
Purchaser authorizing the execution, delivery and performance of this Agreement
and each other Transaction Document, and (iii) certificate of incorporation and
by-laws of Purchaser.

 

 

 

13

 

 



 

 

5.05       Payment of Purchase Price. Purchaser shall have paid to Seller the
Purchase Price, as provided in Section 1.02 hereof.

5.06       Orders and Laws. There shall not be in effect on the Closing Date any
order or law that became effective after the date of this Agreement restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by this Agreement.

5.07       Other Documents. Purchaser shall have delivered to Seller any other
document reasonably requested by Purchaser.

ARTICLE VI

SURVIVAL OF REPRESENTATIONS AND WARRANTIES;

INDEMNIFICATION

6.01       Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive the Closing until the third
anniversary of the Closing.

6.02       Indemnification by Seller. The Seller shall indemnify Purchaser, its
Affiliates and each of their respective officers, directors, employees,
stockholders, agents and representatives (collectively, the “Purchaser
Indemnitees”) Indemnitees against and hold them harmless from any Loss suffered
or incurred by any such indemnified party arising from, in connection with,
relating to or otherwise in respect of (i) any breach of, or any inaccuracy in,
any representation or warranty made by Seller in Article II of this Agreement,
any other Transaction Document or in any certificate delivered by Seller
pursuant hereto, in each case disregarding all qualifications and exceptions
contained therein relating to materiality or material adverse effect or like
words, solely for the purpose of determining the Loss suffered by the relevant
Purchaser Indemnity, or; (ii) any breach of any covenant of Seller in this
Agreement or any other Transaction Document.

6.03       Indemnification by Purchaser. Purchaser shall indemnify the Seller
against and hold it harmless from any Loss suffered or incurred by any Seller
arising from, in connection with, relating to or otherwise in respect of (i) any
breach of, or any inaccuracy of, of any representation or warranty made by
Purchaser in Article III of this Agreement, any other Transaction Document or in
any certificate delivered by Purchaser pursuant hereto, disregarding all
qualifications and exceptions contained therein relating to materiality or
material adverse effect or like words, solely for the purpose of determining the
Loss suffered by Seller; and (ii) any breach of any covenant of Purchaser in
this Agreement.

6.04       Procedures Relating to Indemnification. (a) In order for any
indemnified party (“Indemnified Party”) specified in Section 6.02 to make a
claim for any indemnification as provided for under Section 6.02 in respect of,
arising out of or involving a claim or demand made by any person against the
Indemnified Party (a “Third-Party Claim”), such Indemnified Party must notify
the indemnifying party (the “Indemnifying Party”) in writing, and in reasonable
detail, of the Third-Party Claim within twenty Business Days after receipt by
such Indemnified Party of written notice of the Third-Party Claim; provided,
however, that failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
shall have been prejudiced as a result of such failure. Thereafter,

 

 

14

 

 



 

the Indemnified Party shall deliver to the Indemnifying Party, within five
Business Days after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the Third-Party Claim; provided, however, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the Indemnifying Party shall have been prejudiced as a result of such
failure.

(b)          If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses and acknowledges its obligation to indemnify the Indemnified
Party therefor, to assume the defense thereof with counsel selected by the
Indemnifying Party; provided that such counsel is not objected to by the
Indemnified Party in its reasonable discretion. Should the Indemnifying Party so
elect to assume the defense of a Third-Party Claim, the Indemnifying Party shall
not be liable to the Indemnified Party for legal expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof (except in the
case of a conflict of interest, as described below). If the Indemnifying Party
assumes such defense, the Indemnified Party shall have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Indemnifying Party, it being understood that the
Indemnifying Party shall control such defense (except that if, in the reasonable
judgment of the Indemnifying Party’s counsel, a conflict of interest exists
between the Indemnifying Party and the Indemnified Party, the Indemnified Party
may employ its own counsel, separate from the counsel employed by the
Indemnifying Party, and may control its defense to the extent deemed necessary
by the Indemnified Party). The Indemnifying Party shall be liable for the fees
and expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party is not assuming the defense thereof or during a
conflict of interest (as described above).

(c)          If the Indemnifying Party so elects to assume the defense of any
Third-Party Claim, all of the Indemnified Parties shall cooperate with the
Indemnifying Party in the defense or prosecution thereof. In any event, the
Indemnified Party and its counsel shall cooperate with the Indemnifying Party
and its counsel and shall not assert any position in any proceeding inconsistent
with that asserted by the Indemnifying Party; provided, however, that the
foregoing shall not prevent the Indemnified Party from taking the position that
it is entitled to indemnification hereunder. All reasonable out-of-pocket costs
and expenses incurred in connection with an Indemnified Party’s cooperation
shall be borne by the Indemnifying Party. Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information which are relevant to such
Third-Party Claim, and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Third-Party Claim, the Indemnified Party shall not admit any liability with
respect to, or settle, compromise or discharge, such Third-Party Claim without
the Indemnifying Party’s prior written consent. If the Indemnifying Party shall
have assumed the defense of a Third-Party Claim, the Indemnified Party shall
agree to any settlement, compromise or discharge of a Third-Party Claim which
the Indemnifying Party may recommend and which by its terms releases the
Indemnifying Party completely in connection with such Third-Party Claim and
which would not impose on the Indemnified Party and obligation to pay any amount
or otherwise adversely affect the Indemnified Party or require any relief other
than monetary damages (provided, however, that the Indemnified Party shall not
be

 

 

15

 

 



 

required to consent to any settlement, compromise or discharge which would
require payments by the Indemnified Party in connection with such Third Party
Claim).

(d)          Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third-Party Claim (and shall be liable for
the fees and expenses of counsel incurred by the Indemnified Party in defending
such Third-Party Claim) if the Third-Party Claim seeks an order, injunction or
other equitable relief or relief for other than money damages against the
Indemnified Party. The indemnification required by Section 6.02 shall be made
only after final judgment which can not be further appealed. All claims under
Section 6.02 other than Third-Party Claims shall be governed by Section 6.04.

(e)          The indemnification provisions of this Article VI (i) shall apply
without regard to, and shall not be subject to, any limitation by reason of
set-off, limitation or otherwise and (ii) are intended to be comprehensive and
not to be limited by any requirements of law concerning prominence of language
or waiver of any legal right under any law (including, without limitation,
rights under any workers compensation statute or similar statute conferring
immunity from suit).

6.05       Other Claims. In the event any Indemnified Party should have a claim
against any Indemnifying Party under Section 6.02 that does not involve a
Third-Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim to
the Indemnifying Party with reasonable promptness. The failure by any
Indemnified Party so to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which it may have to such Indemnified
Party under Section 6.02, except to the extent that the Indemnifying Party has
been prejudiced as a result of such failure. If the Indemnifying Party does not
notify the Indemnified Party within 20 Business Days following its receipt of
such notice that the Indemnifying Party disputes its liability to the
Indemnified Party under Section 6.02, such claim specified by the Indemnified
Party in such notice shall be conclusively deemed a liability of the
Indemnifying Party under Section 6.02 and the Indemnifying Party shall pay the
amount of such liability to the Indemnified Party on demand or, in the case of
any notice in which the amount of the Loss (or any portion thereof) is
estimated, on such later date when the amount of such Loss (or such portion
thereof) becomes finally determined. If the Indemnifying Party has timely
disputed its liability with respect to such claim, as provided above, the
Indemnifying Party and the Indemnified Party shall resolve such dispute as
follows: (i) first, the parties shall negotiate in good faith for a period of up
to 15 Business Days to resolve such dispute, then (ii) if the Indemnifying Party
and the Indemnified Party are unable to reach an agreement, they shall resolve
such dispute in accordance with Section 11.06.

6.06       Indemnification Limitations. (a) Notwithstanding anything to the
contrary herein, the indemnification undertakings of Purchaser in this Article
VI shall be subject to the following limitations: (i) Seller shall not be
required to make any indemnification payment hereunder until such time as the
Loss suffered by the Purchaser Indemnities exceeds $1,000,000 in the aggregate,
in which case the Purchaser Indemnitees shall be entitled to indemnification for
the full amount of such Losses, including those up to the $1,000,000 threshold
and (ii) in any event, Seller shall not be under the obligation to make any
indemnification payment hereunder in excess, in the aggregate, of the Purchase
Price.

 

 

 

16

 

 



 

 

(b)          Notwithstanding anything to the contrary herein, the
indemnification undertakings of Seller in this Article VI shall be subject to
the following limitations: (i) Purchaser shall not be required to make any
indemnification payment hereunder until such time as the Loss suffered by Seller
exceeds $1,000,000 in the aggregate, in which case Seller shall be entitled to
indemnification for the full amount of such Losses, including those up to the
$1,000,000 threshold and (ii) in any event, Purchaser shall not be under the
obligation to make any indemnification payment hereunder in excess, in the
aggregate, of the Purchase Price.

ARTICLE VII

[INTENTIONALLY OMITTED]

ARTICLE VIII

[INTENTIONALLY OMITTED]

ARTICLE IX

CERTAIN COVENANTS

9.01       Covenants of Seller. (a) Seller hereby covenants and agrees with
Purchaser that from and after the date hereof until the Closing Date, it will
not vote in favor will affirmatively vote against (whether as shareholder in
EMG’s general assembly or by the directors currently residing on its behalf in
the Board) of any action which will cause EMG to carry on its business other
than in the ordinary course consistent with past practice and, except as may be
permitted or required pursuant to this Agreement, shall not vote in favor of and
will affirmatively vote against (whether as shareholder in EMG’s general
assembly or by the directors currently residing on its behalf in the Board) any
action which will cause EMG to engage in any transactions outside the ordinary
course of business, including, without limitation:

 

(i)

the payment of any dividend or distribution by EMG;

 

(ii)

a sale or refinancing of the pipeline project;

 

(iii)

the payment of a fee, a bonus, a stipend, or other special compensation to any
party;

 

(iv)

amending or modifying the EMG Organizational Documents;

 

(v)

the sale of substantially all of the assets of EMG;

 

(vi)

the merger of EMG with and into another Person; or

 

(vii)

the winding-up or liquidation of EMG.

(b)          Seller shall at all times maintain such number of shares of EMG
Stock that Seller would have a sufficient number of shares of EMG Stock
necessary to transfer to Purchaser pursuant to 1.02(b).

(c)          Sell shall comply with the provisions of the Shareholders
Agreements and carry out its obligations thereunder.

 

 

 

17

 

 



 

 

(d)          If, at any time after the Closing Date, any further Approvals are
required to be obtained, Seller shall have thirty days to obtain such Approval.
The failure by the Seller to procure or receive a Approval in accordance with
this Section 9.01(d) shall constitute a breach of this Agreement.

 

9.02

Covenants of Each Party.

(a)          The parties hereto shall use their reasonable efforts to satisfy or
cause to be satisfied all of the conditions precedent that are set forth in
Article IV and V, as applicable to each of them, and to cause the transactions
contemplated by this Agreement to be consummated. Each party hereto, at the
reasonable request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary
for effecting completely the consummation of this Agreement, the Transaction
Documents and the transactions contemplated hereby and thereby.

(b)          Upon the terms and subject to the conditions set forth in this
Agreement, each party hereto shall use its reasonable efforts to take, or cause
to be taken, all actions, and do, or cause to be done, and to assist and
cooperate with the other party or parties in doing, all things necessary to
consummate and make effective the transactions contemplated hereby, and by the
Transaction Documents. None of the parties hereto will take any action which
results in any of the representations or warranties made by such party pursuant
to Articles II or III, as the case may be, becoming untrue or inaccurate in any
material respect.

(c)          If, at any time after the Closing Date, any further action is
necessary or desirable to carry out the purposes of this Agreement or to
transfer to Purchaser on the register of EMG, in accordance with the EMG
Organizational Documents and Egyptian Law, the full valid legal title to the New
EMG Shares, free and clear of any Liens, the officers and directors of Seller
and Purchaser are fully authorized in the name of their respective companies or
otherwise to take all such lawful and necessary action and shall cooperate with
each other in taking such action.

9.03       Covenants of Purchaser. Purchaser hereby agrees that upon the
execution of this Agreement, it will promptly seek to obtain approval of the
shareholders of Ampal for the issuance of Stock Consideration to Seller.
Purchaser undertakes to cause Ampal to timely call a meeting to obtain such
shareholder approval. Upon such shareholder approval, Purchaser shall promptly
and in no event later than ten Business Days after obtaining such shareholder
approval, cause the transfer to Seller of the Stock Consideration, free and
clear of all Liens attributable to Purchaser. In the event the above-mentioned
shareholder approval is not obtained within 18 months as of the Closing Date,
then Purchaser shall promptly transfer to Seller 50% of the New EMG Shares,
whether by transferring legal title and beneficial ownership thereto (in the
event legal title and beneficial ownership in the New EMG Shares had transferred
to Purchaser at such time) or by transferring beneficial ownership thereto (in
the event legal title in the New EMG Shares had not transferred at such time).
In any event such transfer shall be made in the same manner in which the title
and beneficial ownership or only beneficial ownership (as applicable) in the New
EMG Shares was transferred to Purchaser.

 

 

 

18

 

 



 

 

9.04       Notification of Certain Matters; Certain Consents. (a) The Seller
shall give prompt notice to Purchaser, and Purchaser shall give prompt notice to
the Seller, of the occurrence or non-occurrence of any event which results in
any representation or warranty contained in this Agreement or any other
Transaction Document being untrue or inaccurate in any material respect (or, in
the case of any representation or warranty qualified by its terms by
materiality, then untrue or inaccurate in any respect) and any failure of the
Seller or Purchaser, as the case may be, to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 9.03 shall not limit or otherwise affect the remedies
available hereunder to the party receiving such notice.

(b)          The Seller shall give prompt notice to Purchaser and Purchaser
shall give prompt notice to the Seller of (i) any notice or other communication
from any Person alleging that the approval or consent of such Person or
Governmental Authority is or may be required in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby and
thereby, (ii) any notice or other communication from any Governmental Authority
in connection with this Agreement or the transactions contemplated hereby, (iii)
any litigation, relating to or involving or otherwise affecting such party that
relates to this Agreement, any other Transaction Document or EMG or EMG’s
business, or (iv) any fact, event, change, development, circumstance, condition
or effect that is likely to delay or impede the ability of such party to
consummate the transactions contemplated by this Agreement or the Transaction
Documents.

(c)          The Seller shall give prompt notice to Purchaser of any event that
may result in a material adverse effect on EMG, of its business or prospects,
any fact, event, change, development, circumstance, condition or effect that
could reasonably be expected to have a material adverse effect on the EMG.

(d)          All undertakings of Seller and Purchaser under Sections 9.03(a) –
(c) above are limited to events, facts, circumstances, etc. which are known to
them and which are not generally known as part of the public domain.

(e)          The Seller shall use its best efforts to obtain all of the
Approvals required to consummate the transactions contemplated by this
Agreement, including, without limitation, those listed on Section 2.04 of the
Disclosure Letter.

 

9.05

[Intentionally Omitted]  

9.06       Public Announcements. Following the execution of this Agreement and
prior to the Closing, the Seller and Purchaser shall mutually agree on the form
and timing of an initial joint press release to be issued regarding this
Agreement. Purchaser and the Seller shall consult with and obtain the approval
of the other party before issuing any press release or other public announcement
with respect to this Agreement and the transactions contemplated hereby and
shall not issue any such press release prior to such consultation and approval,
except as may be required by Law or the regulations of any national securities
exchange or national automated quotation system, in which case the party
proposing to issue such press release or make such public announcement shall use
its best efforts to consult in good faith with the other party before

 

 

19

 

 



 

issuing any such press release or making any such public announcement. Following
the Closing, Purchaser may make public statements or disclosures as it shall
determine in its sole discretion.

ARTICLE X

TERMINATION

 

10.01

Termination. This Agreement may be terminated at any time prior to the Closing:

(a)          by the mutual written consent of Purchaser, on the one hand, and
Seller, on the other hand;

(b)          by either Purchaser, on the one hand, and Seller, on the other
hand, without liability on the part of the terminating party for terminating
this Agreement (provided that the terminating party is not otherwise in default
or in breach of this Agreement), if the Closing has not occurred on or before
January 28, 2007 for any reason, including the failure to obtain the Approvals;

(c)          by either Purchaser, on the one hand, and Seller, on the other
hand, without liability on the part of the terminating party for terminating
this Agreement (provided that the terminating party is not otherwise in default
or in breach of this Agreement), if Seller or Purchaser, as the case may be,
shall (i) fail to perform in any material respect its agreements contained
herein required to be performed prior to the Closing Date or (ii) materially
breach any of its representations or warranties or covenants contained herein,
and such failure or breach is not cured within 20 days of delivery of written
notice thereof.

10.02     Effect of Termination. Termination of this Agreement pursuant to this
Article X shall terminate all obligations of the parties hereunder, except for
the obligations under Section 11.03; provided that termination pursuant to
Section 10.1(b) or (c) shall not relieve the defaulting or breaching party from
any liability to the other party hereto.

ARTICLE XI

MISCELLANEOUS

11.01     Notices. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given (i) upon receipt if
delivered personally or by Federal Express or other overnight courier service or
(ii) five days after mailing, first class, postage prepaid, return receipt
requested, to the parties as follows: (a) if to Purchaser, to Merhav Ampal
Energy Limited, c/o Ampal-American Israel Corporation, 111 Arlozorov Street, Tel
Aviv 62098 Israel, Attention: Yoram Firon, Facsimile:+972-3-6080101; (b) if to
Seller, to Merhav (m.n.f) Ltd., 33 Havatzelet Hasharon Street, Herzlia, Israel,
Attention: Mr. Yossef Maiman and Mr. Leo Malamud, Facsimile:+972-9-9501733; with
copy to: M. Firon & Co., 16 Abba Hillel St., Ramat Gan Israel, Attention: Adv.
Eldad Firon and Adv. Nimrod Bashan, facsimile: +972-3-7540011 or, in any case to
such other address as a party may determine by delivery of notice pursuant to
this Section 11.01.

11.02     Entire Agreement. This Agreement (together with the Disclosure Letter
and the other Transaction Documents) supersedes all prior discussions and
agreements between the

 

 

20

 

 



 

parties with respect to the subject matter hereof, and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof.

11.03     Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each party
will pay its own costs and expenses, incurred in connection with the
negotiation, execution and closing of this Agreement and the transactions
contemplated hereby. Any transfer taxes on the sale and purchase of the EMG
Shares shall be borne by Seller.

11.04     Waiver. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

11.05     Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each party hereto.

11.06     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Israel, without giving effect to the
conflicts of laws principles thereof. Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of Israel, in each case located in the Tel Aviv –
Jaffa district, for any litigation arising out of or relating to this Agreement
and the transactions contemplated hereby (and agrees not to commence any
litigation relating thereto except in such courts). Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any litigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Israel, in each case located
in the Tel Aviv – Jaffa district, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.

11.07     Rights Under This Agreement; Non-assignability. This Agreement shall
bind and inure to the benefit of the parties to this Agreement and their
respective heirs, legal representatives, successors and permitted assigns, but
shall not be assignable by any party without the prior written consent of the
other parties, provided, however, that each Party may assign this Agreement to
an Affiliate. Nothing contained in this Agreement is intended to confer upon any
Person, other than the parties to this Agreement and their respective successors
and permitted assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement.

11.08     Headings; References to Sections. The headings of the Sections,
paragraphs and subparagraphs of this Agreement are solely for convenience of
reference and shall not limit or otherwise affect the meaning of any of the
terms or provisions of this Agreement. The references in this Agreement to
Sections, unless otherwise indicated, are references to sections of this
Agreement.

 

 

 

21

 

 



 

 

11.09     Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

 

 

22

 

 



 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

 

 

MERHAV (M.N.F.) LIMITED

 

 

 

 

 

By:

/s/Yosef A. Maiman

 

 

Name:

Yosef A. Maiman

 

 

Title:

Director

 

 

 

MERHAV AMPAL ENERGY LIMITED

 

 

 

 

 

By:

/s/ Irit Eluz

 

 

Name:

Irit Eluz

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yoram Firon

 

 

Name:

Yoram Firon

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

23

 

 



Appendix A

 

 

DEFINITIONS

“Affiliate” means (a) with respect to any Person (other than an individual), a
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such person, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of a Person, whether through
the ownership of voting securities, by contract, as trustee or executor, or
otherwise and (b) with respect to any individual, any relative or spouse of such
Person, or any relative of such spouse, who has the same home as such Person..

“Ampal” shall have the meaning set forth in Section 1.02(a).

“Ampal Advisor” shall have the meaning set forth in Section 2.05.

“Ampal Stock” shall have the meaning set forth in Section 1.02(a).

“Approvals” shall have the meaning set forth in Section 2.04.

“August Option” shall have the meaning set forth in the Recitals.

“August Shares” shall have the meaning set forth in the Recitals.

“August SPA” shall have the meaning set forth in the Recitals.

“Beneficial Interest Transfer Instruments” shall have the meaning set forth in
Section 1.04.

“Board” shall have the meaning set forth in Section 2.02(b).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in New York City on
Israel.

“Cash Consideration” shall have the meaning set forth in Section 1.02(a).

“Closing Date” shall have the meaning set forth in Section 1.03(a).

“Closing” shall have the meaning set forth in Section 1.03(a).

“Data Room” shall have the meaning set forth in Section 2.06.

“Deadline” shall have the meaning set forth in Section 1.03(a).

“Disclosure Letter” shall have the meaning set forth in Section 1.04.

“Due Diligence Reports” shall have the meaning set forth in Section 2.06.

“EMG” shall have the meaning set forth in the Recitals.

“EMG Organizational Documents” means (i) the Decree of the General Authority for
Investment and Free Zones No. 1020 of 2000 Regarding Authorization for the
Establishment of East

 

 



 

Mediterranean Gas Company an Egyptian Joint Stock Company According to the
Special Free Zones System, as amended from time to time, (ii) the Statutes of
East Mediterranean Gas Company an Egyptian Joint Stock Company According to the
Special Free Zones System, as amended from time to time and (iii) any other
document or instrument relating to the formation or governance of EMG.

“EMG Stock” shall have the meaning set forth in the Recitals.

“Financing” shall mean any transaction, action, public and/or private offering
and/or issuance of debentures of any kind, in which funds are raised other than
from an entity’s shareholders.

“General Investment Authority” means the Egyptian General Authority for
Investment and Free Zones.

“Governmental Authority” means any governmental agency or authority of the
United States, Israel, Egypt or any other country having jurisdiction over
Purchaser, Seller or EMG, or any political subdivision or agency thereof, and
includes any authority having governmental or quasi-governmental powers,
including any administrative agency or commission.

“GSE” shall have the meaning set forth in Section 2.05.

“Indemnified Party” shall have the meaning set forth in 6.03.

“Initial Shares” shall have the meaning set forth in the Recitals.

“Law” means all laws, statutes, ordinances, directives, regulations and similar
mandates of any Governmental Authority, including all orders of courts having
the effect of law in each jurisdiction.

“Liens” shall have the meaning set forth in Section 2.02(b).

“Material Adverse Effect” shall have the meaning set forth in Section 2.06.

“Merhav Shares” shall have the meaning set forth in Section 1.02(b).

“NDA Agreement” means the letter agreement, between Seller and EMG, dated June
12, 2006.

“Net Profit” shall have the meaning set forth in Section 2.03(b).

“New EMG Shares” shall have the meaning set forth in the Recitals.

“Nominee Agreement” means the Nominee Agreement, dated as of December 1, 2005,
between Seller and Purchaser.

“Omnibus Agreement” shall have the meaning set forth in the Recitals.

“Option Purchase Price” shall have the meaning set forth in Section 7.01.

“Option Purchase Price” shall have the meaning set forth in Section 7.01.

 

 

 

2

 

 



 

 

“Per Share Purchase Price” shall have the meaning set forth in Section 1.02.(b).

“Person” means any individual, corporation, partnership, association, trust,
unincorporated organization, limited liability company, other entity or group.

“Promissory Note” shall have the meaning set forth in the Recitals.

“Pledge Documents” shall have the meaning set forth in Section 1.04.

“Purchase Price” shall have the meaning set forth in Section 1.02.

“Purchaser Approval” shall have the meaning set forth in Section 3.03.

“Purchaser Indemnitees” shall have the meaning set forth in 6.02(a).

“Shareholders Agreement” shall have the meaning set forth in the August SPA.

“Stock Consideration” shall have the meaning set forth in Section 1.02.

“Third Party Per Share Purchase Price” shall have the meaning set forth in
Section 1.02.(b).

“Transaction Documents” shall have the meaning set forth in Section 2.01.

“Transfer” shall have the meaning set forth in Section 1.02(b).

“Transfer Instruments” shall have the meaning set forth in Section 1.05.

“Valuation Date” shall have the meaning set forth in Section 1.02.

“Valuation Reports” shall have the meaning set forth in Section 2.05.

“Y.M. Noy” shall have the meaning set forth in Section 1.04.

 

 

 

 

3

 

 

 

 